DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This is a response to applicant’s amendment filed on January 25, 2021.  Claims 1-3, 10, 13-14 and 17-19 have been amended.  No claims have been cancelled.  Claims 21-25 have been added.  Claims 1-4, 7, 10-14 and 16-25 are pending in the application. 

Response to Amendment
	Objection to drawings have been withdrawn in view of cancellation of feature “turbulence inducing device is located downstream from the inlet for the chlorine dioxide” from the claims.
Objections to Claims 10 and 18 have been withdrawn in view of applicant’s amendments. 
	Non-Statutory Double Patenting Rejection of Claim 1 with US Pat. No. 10,537,850 has been withdrawn in view of applicant’s amendments.
Non-Statutory Double Patenting Rejection of Claims 1, 3, 18 and 10 with copending application no. 15/702668 has been withdrawn in view of applicant’s amendments.
Non-Statutory Double Patenting Rejection of Claim 1 with copending application no 16/748196 has been withdrawn in view of applicant’s amendments.
Non-Statutory Double Patenting Rejection of Claim 1 with US Pat. No. 9,149,784 has been withdrawn in view of applicant’s amendments.

Rejections under 35 USC § 103 of Claims 1-4, 7, 10-14 and 16-20 have been withdrawn in view of applicant’s amendments. 

Allowable Subject Matter
Claims 1-4, 7, 10-14 and 16-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to Claims 1 and 18, Johnson et al. (US Pat. Pub. No. 2005/0214187)- which is considered the closest prior art of record, discloses a system for scrubbing a waste gas of at least one atmospheric pollutant comprising NO and/or NO2 (NOx), the system comprising:
reaction vessel (#10) comprising (see figure 2 below):
an inlet for introducing gas phase non-ionic chlorine dioxide (CIO20) into the reaction vessel (see figure 2 below and paragraphs [0017], [0045] and [0068]); and
an inlet for introducing waste gas into the reaction vessel, wherein the inlet for introducing the chlorine dioxide is located downstream from the inlet for introducing the waste gas (see figure 2 below); and
a turbulence inducing device disposed inside of the reaction vessel separate from each of the waste gas inlet and the chlorine dioxide 2 rapidly by ClO2 with proper mixing conditions, as ClO2 is a much stronger oxidizer than hydrogen peroxide, and would be a preferred oxidizer.   Further, Johnson discloses a scrubber apparatus comprising an oxidant stage for removing NOx in a single stage at a scrubbing reactor.  Flue gas comprising NOx and/or SOx is introduced into a scrubber vessel (#10) through an inlet, i.e. inlet for introducing waste gas into the vessel.  The scrubber vessel (#10) has an inlet downstream from the inlet for introducing the waste gas for injecting an oxidant, i.e. non-ionic ClO20 gas, into the oxidant stage, whereby NOx is removed in the oxidant stage.  In the oxidant stage, an oxidant stream may be injected and mass transfer surfaces such as additional trays, sprays or packing are added as required for efficiently removing substantially all NOx, such as over 90% of NOx, from the gas.);
wherein the waste gas contacts the chlorine dioxide within reaction vessel in a gaseous state to form a gaseous mixture, wherein one or both of the waste gas and the gaseous mixture in the reaction vessel is in a turbulent condition from contact with the turbulence inducing device, and wherein NOx in the waste gas stream that is introduced into the reaction vessel is 2 gas), which may be injected within the vessel into the flue gas for the complete removal of SOx and/or NOx.  With proper mixing and sufficient residence time, the oxidation of NOx in the gas phase by the gaseous oxidant, i.e. ClO2, occurs.  Gaseous oxidants are capable of oxidizing NO not only to NO2 but also to N2O5 which rapidly reacts with water or alkaline solutions to form nitric acid or nitrates, i.e. acids and/or salts thereof.).
The difference between Johnson and the instant invention is that Johnson fails to disclose wherein the chlorine dioxide is connected with a nozzle that extends inside of the reaction vessel and is configured to dispense the chlorine dioxide into the waste gas stream.
In regards to Claim 10, Senjo et al. (US Pat. No. 3,957,949)- which is considered the closest prior art of record, discloses a system for scrubbing a waste gas of at least one of nitrogen oxides and sulfur oxides, comprising:
a reaction vessel (see column 4, lines 31-42);
an inlet in the reaction vessel for introducing chlorine dioxide into the reaction vessel (see column 4, lines 31-42); 
an inlet in the reaction vessel for introducing waste gas into the reaction vessel (see column 4, lines 31-42); and 
an inlet in the reaction vessel or a different reaction vessel for introducing a solution containing at least one metal hydroxide (MOH), i.e. caustic soda NaOH, and a sodium chlorite solution (NaOCl2) for contacting the gaseous mixture, wherein the inlet for introducing the solution is downstream from the inlet for the waste gas (see column 4, lines 31-42 and column 6, lines 33-54, example 3); and
a turbulence inducing device disposed inside of the reaction vessel separate from each of the waste gas inlet and the chlorine dioxide inlet wherein the turbulence inducing device is in the form of a stationary or dynamic element, i.e. two perforated plates, to cause a turbulent condition within the reaction vessel (see column 4, lines 58-63);
wherein the waste gas contacts the chlorine dioxide within the reaction vessel in a gaseous state to form a gaseous mixture that undergoes a gas phase reaction, and wherein the gaseous mixture contacts the solution containing the at least one MOH, i.e. NaOH (caustic soda) (see column 4, lines 31-42 and column 6, lines 33-54, example 3).
The difference between Senjo and the instant invention is that Senjo fails to disclose wherein the chlorine dioxide is connected with a nozzle that extends inside of the reaction vessel and is configured to dispense the chlorine dioxide into the waste gas stream.
Applicant persuasively discloses on page 10 of applicant’s remarks that: “…Johnson fails to disclose or suggest a reaction vessel comprising a chlorine dioxide inlet having a nozzle disposed within the reaction vessel for dispensing the 
Applicant further persuasively discloses on page 11 of applicant’s remarks that: “…Senjo discloses a waste gas cleaning system and is relied on by the Examiner for its disclosure of using chlorine dioxide in conjunction with a Moredana plate. However, the system of Senjo is one where a waste gas treated with chlorine dioxide in an oxidizing column is passed through a Moredana plate, wherein the plate is provided to permit countercurrent contact with an aqueous sodium chlorite solution. There is nothing in Senjo that discloses or suggests that the purpose of effect of the Moredana plate is to produce turbulence in the gas-phase material. Rather, the purpose of the Moredana plate is to create surface area between the gas-phase material and the aqueous solution. To the extent there is any turbulence created in the gas-phase material in Senjo, it is created in the gas stream feeding pipe or duct, i.e., the source of the gas-phase material. Further, Senjo does not disclose or remotely suggest a system as recited in Applicant’s amended claim 10 that makes of use a nozzle that is connected with the chlorine dioxide inlet and disposed within the reaction vessel for dispensing the chlorine dioxide into the waste gas.”
Applicant discloses on paragraph [0099] of instant specification that: “The methods disclosed herein treat NOx more efficiently and with lower initial equipment/operating costs than the prior art processes. The methods disclosed herein provide unexpected x waste gas with unexpectedly short treating time, unexpectedly high throughput and unexpectedly high efficiency.”
Applicant discloses on paragraph [0123] of published specification that: “The vessel (10) in any other configuration and orientation that can provide an enclosure for mist is applicable and included in this description. Waste gas (the first stream) enters the vessel (10) through the PVC pipe (11). A PVC baffle plate (12) disturbs the first stream flow linearity in the vessel (10) prior to a stream swirling device (13). An air atomized nozzle (nozzle) (14) is used in the tests to introduce the second stream to the first stream in the vessel (10). In some tests, the nozzle (14) is used to introduce the second stream as a liquid stream that continues through a tube (15). In other tests, the second stream contains only gas and is introduced to the nozzle through a tube (16). The pressure and flow rate of the stream fed to the nozzle (14) are adjusted at a regulator (17). A hole (20) is used to extract treated stream samples from the vessel (10)…”
Applicant further discloses on paragraphs [0124]-[0125] of published specification that: “The contemplated processes, as outlined earlier, utilize two methods (as described in steps 1a and 1b) in which ClO20 effectively converts gas containing both NO and NO2 into one or more mineral acids (e.g. HNO3) and/or salts thereof in a single-stage mist type gas scrubbing apparatus. The method described in step 1a includes a reaction between a gas containing NOx and ClO20 adsorbed, suspended and/or dissolved in a basic solution. The method described in step 1b includes a reaction of a gas with high relative humidity containing NOx and ClO20. Both methods involve reactions (3) and (4) as described supra. 
5NO+2ClO2+H2O→5NO2+2HCl (3) 
2+ClO2+3H2O→5HNO3+HCl (4) 
Both methods using a single-stage mist scrubbing apparatus are a major departure from the multi-stage wet scrubbing apparatus reported in prior art.”
There is no reason, motivation or suggestion in Johnson or Senjo, alone or in combination, which would motivate one of ordinary skill in the art to have a system for removing one or more of sulfur oxides and nitrogen oxides from a gas stream with the above configuration as claimed by the applicant, in order to arrive at the claimed invention.  For this reason, the above claims are considered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JELITZA M PEREZ/Primary Examiner, Art Unit 1774